Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 12, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146333(60)(62)                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  ______________________________________                                                                              Justices


  FRADCO, INC.,
            Petitioner-Appellee,
                                                                    SC: 146333
  v                                                                 COA: 306617
                                                                    Tax Tribunal: 00-409506
  DEPARTMENT OF TREASURY,
             Respondent-Appellant.
  ______________________________________

         On order of the Chief Justice, the separate motions by the Michigan Association of
  Certified Public Accountants and the Alvin L. Storrs Low-Income Taxpayer Clinic at
  Michigan State University College of Law for leave to file amicus curiae briefs are
  GRANTED. The amicus curiae briefs received on July 17, 2013, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    August 12, 2013
                                                                               Clerk